Citation Nr: 1500531	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA) that reopened and denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Board observes, however, that service connection for bilateral hearing loss and tinnitus was previously denied in a final September 2002 rating decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran testified at a Travel Board hearing in September 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In September 2013, the Veteran submitted additional evidence and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

The Virtual VA paperless claims processing system contains the transcript from the September 2013 Travel Board hearing and a March 2012 VA audiology treatment record.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative or not pertinent to the present appeal.  


The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2002 rating decision denied entitlement to service connection for bilateral hearing loss based on the determination that the evidence did not show a relationship to service.

2.  New evidence received since the September 2002 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss.

3.  An unappealed September 2002 rating decision denied entitlement to service connection for tinnitus based on the determination that the evidence did not show a relationship to service.

4.  New evidence received since the September 2002 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied the claim of service connection for bilateral hearing loss, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the September 2002 rating decision is new and material, and the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
3.  The September 2002 rating decision, which denied the claim of service connection for tinnitus, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

4.  The additional evidence received since the September 2002 rating decision is new and material, and the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claims for entitlement to service connection for bilateral hearing loss and tinnitus, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO issued a rating decision in September 2002 denying service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of the September 2002 rating decision and of his appellate rights.  The Veteran did not appeal this rating decision, and therefore the September 2002 decision became final.  In October 2009, the Veteran filed a claim to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

At the time of the final rating decision in September 2002, whereby the RO denied service connection for bilateral hearing loss and tinnitus, the evidence consisted of the Veteran's service treatment records and VA treatment records.  The Veteran's service treatment records did not note any measurable hearing loss while the Veteran was on active duty.  The Veteran's service treatment records were also silent for complaints of or a diagnosis of tinnitus.  The Veteran's Reserve Enlistment Physical in 1983 showed measurable hearing loss in the left ear, but there was no medical evidence of any relationship to the Veteran's period of active duty service.  The Veteran's post-service VA treatment records showed a diagnosis of sensorineural hearing loss.  In August 2002, the RO sent the Veteran a letter requesting additional medical evidence in support of his claims for entitlement to service connection for bilateral hearing loss and tinnitus; however, the Veteran did not respond to this letter.  In September 2002, the RO denied the claims for entitlement to service connection for hearing loss and tinnitus based on the determination that there was no evidence of a relationship to service.  The Veteran did not appeal the denial, and it became final.  

The additional evidence presented since the final denial in September 2002 includes additional VA treatment records, two VA examinations with nexus opinions, and lay statements from the Veteran.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in September 2002, and it raises a reasonable possibility of substantiating the claims.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claims of service connection for bilateral hearing loss and tinnitus.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran asserts that he has current bilateral hearing loss and tinnitus disabilities related to his exposure to noise from small arms, artillery, and heavy equipment during active duty service.  The Veteran's service treatment records included four active duty hearing tests.  The earliest examination, dated in October 1975, indicated normal thresholds from 500 - 4000 Hz with mild loss at 6000 Hz, AU.  An August 1977 hearing test indicated normal thresholds from 500 - 6000 Hz AU.  An undated hearing test indicated mild 6000 Hz loss AD and mild 4000 - 6000 Hz loss AS.  The last active duty examination dated in July 1979 indicated normal thresholds from 500 - 4000 Hz with moderate 6000 Hz loss AD, and normal thresholds from 500 - 6000 Hz AS.  A hearing test dated in May 1983 for enlistment into the Army reserves indicated a severe high frequency (4000 - 6000 Hz) loss AD, and a mild to severe, mid-to-high (3000 - 6000 Hz) frequency loss AS.

In a March 2010 opinion, a VA examiner found that the Veteran's current hearing loss disability was less likely as not caused by or a result of acoustic trauma experienced in service.  He explained that records indicated normal hearing from 500 - 4000 Hz on entry to and exit from service.  He further noted that there was no mention of tinnitus found in the medical records.  In an April 2012 opinion, a VA examiner found that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in service.  He explained that there was no decrease or change in hearing upon comparison of the in-service audiograms.  The examiner further noted that the Veteran's high frequency hearing loss existed prior to service and was not aggravated beyond normal progression in service because there was no decrease during service.  The examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

The Board finds that the medical opinions of record are inadequate because the examiners failed to consider and adequately address the in-service shifts in the Veteran's high frequency hearing loss and the shift in the Veteran's hearing loss between his separation from active duty service and his entrance in the Army reserves a few years later.  Specifically, the examiners failed to address the undated in-service audiogram, which showed a shift in the Veteran's hearing to mild 4000 - 6000 Hz loss AS.  Moreover, the examiners failed to address whether the noticeable shift in the Veteran's hearing loss between his separation from active duty service in 1979 and his entrance in the Army reserves in 1983 could have occurred as a result of noise exposure in service.  In this regard, the Veteran has contended that he did not have any acoustic trauma between the time of his discharge from active duty and his enlistment in the reserves.  See March 2012 Statement in Support of Claim and September 2013 Travel Board hearing testimony.  

Therefore, the claims must be remanded for a new VA audiological examination and opinion with an adequate rationale regarding the etiology of the Veteran's bilateral hearing loss.  The Board additionally notes that the claim of entitlement to service connection for tinnitus is inextricably intertwined with the bilateral hearing loss claim as the April 2012 VA examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  Thus, it is appropriate to defer final appellate review of the tinnitus issue until the inextricably intertwined claim of entitlement to service connection for bilateral hearing loss has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed right ear hearing loss.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, schedule the Veteran for a VA audiological examination.  The claims file (including a copy of this remand) should be provided to the examiner for review, and the examiner should note that it has been reviewed.

The examiner should provide an opinion, with supporting clinical rationale, as to whether the Veteran's current bilateral hearing loss disability is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service, to include his claimed in-service noise exposure.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.

The examiner should consider and adequately address the in-service shifts in the Veteran's high frequency hearing loss and the shift in the Veteran's hearing loss between his separation from active duty service in 1979 and his entrance in the Army reserves in 1983.  The examiner should also consider the Veteran's claim that he did not have any acoustic trauma between the time of his discharge from active duty and his enlistment in the reserves.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain whey he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3. After completing the above development and any other action deemed necessary, adjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


